LEAVY, Circuit Judge,
concurring in part and dissenting in part.
Moore and his co-defendants Hanley and Scott were the principal owners and officers of a telemarketing company. All three, along with a fourth co-defendant Fry, were indicted for carrying out a fraudulent telemarketing scheme. Each defendant was represented by separate counsel. After a five-week trial, a jury returned guilty verdicts against all defendants on all counts. Hanley, Moore, and Scott were sentenced to 120 months. Fry was sentenced to 46 months. All appealed their convictions and sentences, which were affirmed by this court. United States v. Hanley, 190 F.3d 1017, 1034 (9th Cir.1999).
I concur in the holding that the district court did not err in denying Scott’s § 2255 motion regarding the ineffective assistance of counsel claims pertaining to sentencing. I dissent from the holding that the district court abused its discretion in denying an evidentiary hearing on Scott’s claim that his attorney, Mr. Wommer, slept through portions of the trial and thereby denied Scott effective assistance of counsel as guaranteed by the Sixth Amendment.
Scott filed two affidavits in support of his request for a hearing. The affidavits are from the trial attorneys for each co-defendant Moore and Hanley. If each and every word of these affidavits is true, Scott would not be entitled to relief under Javor v. United States, 724 F.2d 831, 833-34 (9th Cir.1984). Mr. Sgro (Hanley’s attorney) states: “That Affiant had witnessed Mr. Wommer sleeping during portions of the trial.” Ms. Fatowe (Moore’s attorney) makes no mention in her affidavit of Mr. Wommer’s sleeping during any portion of the trial. In their two affidavits, Mr. Sgro and Ms. Fatowe make several general statements regarding Mr. Wommer’s apparent lack of interest, lack of trial preparation, and short cross-examinations. Mr. Sgro and Ms. Fatowe state that Mr. Wommer sat at their counsel table with a single sheet of paper, while they managed numerous boxes of exhibits. Neither attorney informs us how Scott was hurt by his counsel’s performance. Moreover, neither attorney tells us that their own clients were hurt by Mr. Wommer’s allegedly deficient performance.
Effectiveness of counsel is not measured by how many files counsel carries or the length of cross-examination. Scott, who was the company’s treasurer in charge of financial matters, ended up being found guilty of the same conspiracy as that involving both Mr. Sgro’s client and Ms. Fatowe’s client. Scott received exactly the same sentence as that imposed upon his two co-defendant officers. If Mr. Wommer failed to Uve up to his obhgations to Mr. Sgro and Ms. Fatowe as a member of the defense counsel “team,” Mr. Sgro and *672Ms. Fatowe should have made that claim on behalf of their own clients.
Absent any showing of prejudice, Scott is entitled to relief only if he can demonstrate that his attorney slept through a “substantial” portion of his trial. Javor, 724 F.2d at 838-34; see also United States v. Petersen, 111 F.2d 482, 484 (9th Cir.1985). The strongest and best evidence that Scott proffers is one passive statement by Mr. Sgro that he “had witnessed Mr. Wommer sleeping during portions of the trial.” There is no assertion anywhere in the record that Mr. Wommer slept during a substantial or significant portion of the trial. Mr. Sgro does not identify any portion or segment of the trial during which the alleged sleeping occurred, nor does he suggest that any event (such as witness testimony, an objection, or a motion) occurred during the time he “had witnessed” Mr. Wommer sleeping. If Scott is entitled to an evidentiary hearing on a lone assertion as weak as this one, then any defendant would be entitled to an evidentiary hearing regarding the sleeping of his counsel upon an equally weak assertion from an attorney, a co-defendant, or perhaps the defendant himself.
In deciding a § 2255 motion, the district court is required to give a claim “careful consideration and plenary processing, including full opportunity for presentation of relevant facts.” Shah v. United States, 878 F.2d 1156, 1159 (9th Cir.1989) (citations omitted); 28 U.S.C. § 2255. A district court has the discretion to deny an evidentiary hearing and rely on the record, which may be supplemented by the judge’s own notes and recollection of the trial, and also common sense. Id.
Here, the district judge presided over the five-week trial and the sentencing of the defendants. The trial judge concluded, based upon his own recollections that: “the alleged sleeping episodes could not have occurred during a substantial portion of the trial.” In addition to the trial transcript showing substantial participation by Mr. Wommer and the district judge’s recollections, the court considered the affidavits from Mr. Wommer denying that he slept during the trial, and the two affidavits from Mr. Sgro and Ms. Fatowe. The district court had sufficient information to exercise its discretion soundly in deciding to deny an evidentiary hearing. Shah, 878 F.2d at 1159-60.
I respectfully dissent from the majority’s decision to remand for an evidentiary hearing on Scott’s claim of ineffective assistance of counsel.